    Case: 1:17-md-02804 Doc #: 3537 Filed: 10/21/20 1 of 2. PageID #: 504773




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION                                                      MDL No. 2804
                                                                       Case No. 17-md-2804
                                                                       Judge Dan A. Polster
This Document Relates to:

Clark County, NV v. Purdue Pharma et. al.
NV 2:19-cv-01616

                  NOTICE OF APPEARANCE BY WILLIAM J. AUBEL

       PLEASE TAKE NOTICE that William J. Aubel, Esq. of the law firm of Flaherty

Sensabaugh Bonasso, PLLC, hereby enters his appearance as counsel on behalf of Masters

Pharmaceutical, Inc.



Dated: October 21, 2020                          Respectfully Submitted,


                                                 /s/ William J. Aubel______________
                                                 William J. Aubel (WV Bar No. 13097)
                                                 FLAHERTY SENSABAUGH BONASSO
                                                 PLLC
                                                 200 Capitol Street (25301)
                                                 Post Office Box 3843
                                                 Charleston, WV 25338-3843
                                                 304.205.6374
                                                 waubel@flahertylegal.com
     Case: 1:17-md-02804 Doc #: 3537 Filed: 10/21/20 2 of 2. PageID #: 504774




                                  CERTIFICATE OF SERVICE

          The undersigned certifies on October 21, 2020, the foregoing was filed using the Court’s

CM/ECF system and will be served via the Court’s CM/ECF filing system on all attorneys of

record.



                                                      /s/ William J. Aubel______________
